Citation Nr: 1417294	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-12 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by neck pain, to include as secondary to service-connected shell fragment wound to the left side of the abdomen.

2.  Entitlement to service connection for a low back disability, to include secondary to service-connected shell fragment wound to the left side of the abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which was then temporarily located in Gretna, Louisiana.

On October 4, 2010, the Veteran presented testimony at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted the October 2010 hearing is no longer employed at the Board.  In August 2012, the Veteran and his representative were informed that because the Veterans Law Judge who had conducted the October 2010 hearing was no longer available to decide the case, the Veteran was entitled to another hearing before a different Veterans Law Judge.  On November 1, 2013, the Veteran testified via videoconferencing before the undersigned Veterans Law Judge.  A hearing of the transcript is of record.  

The Board notes that the instant matters were previously before it in March 2011, at which time they were remanded for further development.  Also remanded by the Board at that time was the issue of entitlement to service connection for a stomach disability.  In a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection for a laparotomy with recurrent episodes of abdominal pain, evaluated as noncompensably disabling from February 17, 2005, to July 5, 2011, and as 10 percent disabling thereafter.  A review of the record fails to reveal that the Veteran timely disagreed with any aspect of the AMC's decision awarding service connection for a stomach disability, to include the disability ratings and effective dates assigned.  Thus, the matter is not before the Board.  
During the November 2013 hearing, the representative indicated that a claim for an increased rating for stomach disability would be filed.  Since the matter has not been developed for appellate review, it is not currently before the Board.  


REMAND

During the November 2013 hearing, the Veteran testified that he had received treatment related to his alleged back and neck pain at the New Orleans, Louisiana, VA Medical Center (VAMC) in early 1971, likely sometime between January and June of that year.  A review of the record reveals the report of a March 1971 VA examination, which was conducted at the New Orleans VAMC, but no additional treatment records dated in the surrounding time period are of record.  Although during the hearing, the Veterans Law Judge suggested to the Veteran that he try himself to obtain records of treatment in 1971 from the New Orleans VAMC, no additional records were received.

At his November 2013 hearing, the Veteran submitted additional evidence to the Board in the form of private medical evidence, which submission was accompanied by a waiver of AOJ consideration signed by the Veteran's representative. 38 C.F.R. § 20.1304(c) (2013).  Included was a statement from M.C., the Veteran's private chiropractor who indicated that he had treated the Veteran for, among other things, neck and low back pain.  M.C. noted the Veteran's history of having sustained a shrapnel wound while in service, which left him with a piece of shrapnel measuring 6 millimeters by 3 millimeters located about 3 centimeters anterior to the L2-L3 disc space, or just lateral to the left pedicle of the L3 disc.  M.C. then opined that it was more likely than not that the Veteran's nerve and/or back problems were due to the location of the shrapnel, as the shrapnel was anterior to the left L3 nerve root and likely in the left Psoas muscle, which would affect his posture and ability to ambulate causing pain, decreased range of motion, and nerve root irritation.

VA examiners have not attributed the Veteran's back and neck pain to his to his service-connected shell fragment wound.  Since additional evidence and a new opinion has been submitted by the Veteran, the May 2011 VA examiner should be asked for an addendum to the opinion proffered at that time.    

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for chiropractors other than M.C. from whom he received VA authorized treatment, as referred to during his October 2010 and November 2013 hearings.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.

The Veteran has also indicated past treatment related to his back and neck at the VAMC in New Orleans, Louisiana.  A query should be made to that facility for any records dated in or around 1971, other than the March 1971 examination afforded in connection with the Veteran's claim of service connection for a shell fragment wound, related to treatment of the Veteran.  The contacted facility must respond by indicating: (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

2.  Thereafter, refer the Veteran's claims file to the May 2011 VA physician for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

For each back and neck disability exhibited, the examiner should indicate whether it at least as likely as not (probability of at least 50 percent) had its clinical onset or is otherwise related to service or is caused or aggravated by service-connected residuals of the shell fragment wound of the abdomen.  If aggravated by service-connected disability, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The reviewer must take into consideration the fact that the Veteran has alleged experiencing intermittent back pain since shortly after having sustained his shrapnel injury and well before being diagnosed as having degenerative joint disease.  Any opinion should be reconciled with the clinical record, including the November 2013 opinion by the Veteran's chiropractor.  

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


